1    Robert E. Aycock (admitted pro hac vice)
     raycock@pa-law.com                                             JS-6
2
     William O. Kimball (admitted pro hac vice)
3    bkimball@pa-law.com
4    William Chadwick (admitted pro hac vice)
     wchadwick@pa-law.com
5                                                                 February 6, 2019
     PIA ANDERSON MOSS HOYT, LLC
6    136 E. South Temple, Suite 1900                                   VPC
7    Salt Lake City, UT 84111
     T: 801.350.9000
8    F: 801.350.9010
9
     [additional counsel listed on signature page]
10
11   Attorneys for Shipito, LLC
12
                         UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
     SHIPITO, LLC,                             No. 2:17-cv-08961-SJO-AGR
15
16                        Plaintiff,
                                               [PROPOSED] CONSENT
17       vs.                                  JUDGMENT AND PERMANENT
18                                            INJUNCTION
     JASON LUONG,
19                                            Judge: Hon. S. James Otero
     PLANET EXPRESS SHIPPING,
20   LLC, and
21   DOES 1 through 10
22                      Defendants.
23
24
25
26
27
28

                 _________________________________________________________________
1          Having reviewed the stipulation of the parties for entry of a Consent Judgment
2    and Permanent Injunction, being fully advised in the premises, and for good cause
3    shown, the Court hereby makes the following findings and enters Final Judgment as
4    follows:
5                          PARTIES, JURISDICTION, AND VENUE
6          1.     Plaintiff Shipito, LLC is a Utah limited liability company having a
7    principal place of business at 9815 S. Monroe St., Suite 510, Sandy, UT 84070.
8          2.     Planet Express is a California limited liability company having a
9    principal place of business at 17224 S. Figueroa St., Gardena, CA 90248.
10         3.     Jason Luong is an individual residing at 2815 Sepulveda Blvd.,
11   Torrance, CA 90505.
12         4.     The Court has personal jurisdiction over the Defendants Planet Express
13   and Luong.
14         5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)-(c).
15         6.     The Court has subject matter jurisdiction over the claims asserts in
16   Shipito’s First Amended Complaint pursuant to 28 U.S.C. §§1331 and 1338(a)-(b).
17                         TRADE SECRET MISAPPROPRIATION
18         7.     Shipito owns and possesses certain valuable, confidential, proprietary,
19   and trade secret information (“Trade Secrets”). Shipito’s Trade Secrets include its
20   source code, database schema, customer information, carrier agreements, and order
21   and operations flow.
22         8.     Plaintiff has taken reasonable measures to keep its Trade Secrets and
23   associated information confidential.
24         9.     Due to Shipito’s efforts to keep its Trade Secrets confidential, the Trade
25   Secrets are not generally known to, and are not readily ascertainable through proper
26   means by, other persons who can obtain economic value from the disclosure or use
27   of the information.
28

                                               1
1          10.      Shipito’s Trade Secrets derive independent economic value from not
2    being generally known to, and not being readily ascertainable through proper means
3    by, another person who can obtain economic value from the disclosure or use of the
4    information.
5          11.      Luong and Planet Express acquired Shipito’s Trade Secrets through
6    improper means and had reason to know that the Trade Secrets were acquired by
7    improper means.
8          12.      Luong and Planet Express disclosed and used Shipito’s Trade Secrets
9    without express or implied consent from Shipito.
10         13.      As a direct and proximate result of Luong and Planet Express’s
11   misappropriation of Shipito’s Trade Secrets, Shipito has suffered severe competitive
12   harm, irreparable injury, and significant damages.
13                       FINDINGS ON PERMANENT INJUNCTION
14         14.      Shipito has established that it is entitled to prevail on the merits of its
15   trademark misappropriation claims.
16         15.      Shipito has suffered and will continue to suffer irreparable harm by
17   reason of the wrongful conduct of Luong and Planet Express.
18         16.      The balance of hardships and public policy favor the issuance of a
19   permanent injunction in favor of Shipito.
20                                PERMANENT INJUNCTION
21         17.      Defendants Luong and Planet Express and their officers, agents,
22   servants, employees, and all persons acting in active concert or participation with
23   them who receive actual notice of this injunction by personal service or otherwise
24   are hereby permanently enjoined as follows:
25               a. Luong and Planet Express are enjoined from acquiring, using or
26                  disclosing any of Shipito’s Trade Secrets;
27               b. Luong and Planet Express are required to immediately destroy all
28                  copies of all files or documents containing Shipito’s Trade Secrets;

                                                  2
1                c. Luong and Planet Express are enjoined from soliciting, endeavoring to
2                   entice away from Shipito, or otherwise interfere with Shipito’s
3                   relationship with any of its employees; and
4                d. Luong and Planet Express are enjoined from soliciting, endeavoring to
5                   entice away from Shipito, or otherwise interfere with Shipito’s
6                   relationship with any of its clients, service providers, or customers.
7                                     FINAL JUDGMENT
8          18.      Final judgment is hereby entered in favor of Shipito and against Planet
9    Express and Luong on the claims of the First Amended Complaint.
10         19.      All parties shall bear their respective attorneys’ fees and costs. The
11   terms of the Settlement Agreement between the parties and this judgment are to be
12   construed together.
13         20.      This judgment fully and finally resolves, for purposes of res judicata
14   and collateral estoppel, any and all issues of trade secret misappropriation arising
15   out of the allegations of the First Amended Complaint.
16         21.      The Court shall maintain jurisdiction over this action for purposes of
17   enforcement of this Permanent Injunction and Consent Judgment and the Settlement
18   Agreement between Shipito and the Defendants.
19
20                  DATED this ___6th____ day of February, 2019.
21
22
23
                                              Hon. S. James Otero
24                                            United States District Judge
25
26
27
28

                                                 3
1    APPROVED AS TO FORM AND CONTENT:
2
     PIA ANDERSON MOSS HOYT                        MEADON & ENGLE
3
4    /s/ Robert E. Aycock                          /s/ __________________            _
     Robert E. Aycock (admitted pro hac vice)      Alan Engle (Bar No. 224779)
5
     raycock@pa-law.com                            alan.engle@meenlegal.com
6    William O. Kimball (admitted pro hac vice)    5151 California Ave., Suite 100
     William B. Chadwick (admitted pro hac vice)   Irvine, CA 92617
7    136 E. South Temple, Suite 1900
8    Salt Lake City, UT 84111                      Attorney for Defendants Jason Luong
                                                   and Planet Express Shipping, LLC
9    Jen-Feng Lee, SBN 204328
10   Kenneth K. Tanji, Jr., SBN 162273
     LT PACIFIC LAW GROUP, LLP
11   17800 Castleton Street, #560
12   City of Industry, CA 91748
13   Attorneys for Plaintiff Shipito, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
